DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 and 2 of the specification. 
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
The International search report dated May 21, 2019 is based on a related US application (2011/134178 “Chiwata” and 9,162,475 “Wozniak et al.”), JP application (2007-79262) and European application (EP 2 693 731 – A1) and the remaining references cited therein have been considered.
DeGruchy et al. (2010/0128317) is a general background reference covering a method of printing an image that compensates for distortions caused by fusing toner applied to a media substrate which comprises A) receiving image data representing an image for printing on a printing device, the printing device including an image transfer point and a fuser; B) assigning a toner density value 
Drawings
The drawing(s) filed on September 25, 2020 are accepted by the Examiner.
Status of Claims
Claims 1-7 are pending in this application.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 4 is amended as follows: 
4. (Currently Amended) The method according to claim 1, wherein the step a3) comprises a least-squares optimization of the model parameters on the basis of the predicted and actual shrinkages.

Examiner's Statement of Reason for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Duplex Printing Method with Shrinkage Compensation.
Claim 1 is allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[1] […] a) determining an amount of shrinkage of a media sheet onto which a front side image has been printed; 
b) scaling an image to be printed on a back side of the sheet with a scaling function that depends upon an expected shrinkage of the media sheet; and 
c) printing the scaled image on the back side of the media sheet, 
wherein the step a) comprises steps of: 
a1) predicting an expected shrinkage of the media sheet on the basis of process parameters that characterize the process of printing the front side image, and on the basis of a model that is defined by a set of model parameters and that describes a dependence of the shrinkage on the process parameters, said process parameters including at least an amount of marking material to be applied to the front side of the sheet during printing;
a2) measuring an actual shrinkage of the sheet; and 
a3) adjusting the model parameters based on a comparison between the predicted shrinkage and the actual shrinkage to improve a prediction of an expected shrinkage of a subsequent sheet, wherein the step a3) comprises a statistical analysis of predicted and actual shrinkages of a number of previously processed sheets.” along with all other limitations as required by independent claim 1.
Specifically, the closest prior art, Tsukamoto et al. (2004/0190927), Nakura et al. (2014/0037299), Clevers (2019/0100041), Mizes (2010/0329756), Kojima (8,867,982) and Kurita (9,256,170) fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2-7 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsukamoto et al. (2004/0190927) teaches image formation device having a paper feed member which separates on a one-by-one basis sheets taken out of a paper feed tray by a take-out roller and feeds the separated sheets downstream in a sheet carrying direction; an upstream side sheet carrying path which the sheets are carried to an image recording position and which has a sheet size detecting path; an image recording member which records an image; a downstream side sheet carrying path which carries recorded sheets to an eject tray; and a sheet inverting path for inverting one side recorded sheets, and further having a sheet returning path for returning one side recorded sheets to 
Nakura et al. (2014/0037299) teaches an image forming apparatus includes an image forming unit forming an image on a first recording medium based on image data, a measurement unit being positioned in an immediate vicinity of the image forming unit, being arranged upstream of a sheet-conveyance path than the image forming unit, and measuring a size of the first recording medium, an expansion ratio calculation unit calculating an expansion ratio of the first recording medium based on a first size of the first recording medium obtained before the first recording medium is passed through the image forming unit and a second size of the first recording medium obtained after the first recording medium is passed through the image forming unit, and a correction unit correcting the image data used for forming another image on a second recording medium conveyed after the first recording medium based on the expansion ratio. 
Clevers (2019/0100041) teaches a method of duplex printing on a cut sheet printer having a sheet supply system for feeding sheets to a print station in a first orientation for printing a first image on the first side of the sheet and then in a second orientation for printing a second image on a second side of the sheet includes, for each sheet: (a) estimating a likelihood P1 that, in a print process for printing the first image, the sheet will become damaged to such an extent that the 
Mizes (2010/0329756) teaches a system and method for achieving registering of side 1 and side 2 images includes sensing marks on both sides of a web with a single IOWA sensor and relying on light transmission through paper to sense side 1 marks. Side 1, the side not facing the IOWA sensor utilizes increased contrast (black toner), mark width, and repeats in order to make effective image "show through." The image of the marks on both sides of the sheet is compared with respect to each other and adjustments to some combination of position, timing, and image magnification are made as required.
Kojima (8,867,982) teaches  an image forming apparatus has an intermediate transfer member onto which an image is transferred, a transfer part transferring the image formed on the intermediate transfer member onto a transfer, a detection part detecting a transfer which is conveyed, a both-surface conveying part reversing the transfer with an image being formed on a first surface, and conveying the transfer to the transfer part again, and a control wherein a timing when forming an image on a second surface of the transfer by the image forming part is set based on a time necessary to reverse the transfer material and a size in a conveying direction of a transfer material.
Kurita (9,256,170) teaches an image forming apparatus comprises a fixing device and a control section. The fixing device is provided with a fixing roller for conveying a sheet. The control section changes the rotation speed of the fixing roller based on a shrinkage rate of the sheet before and after the passing of the sheet through the fixing device. The control section changes, according to the shrinkage rate, the rotation speed of the fixing roller in the second and the following fixing processing carried out by the fixing device in a case in which the same sheet passes through the fixing device more than twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672